Title: To George Washington from John Bassett, 23 September 1797
From: Bassett, John
To: Washington, George



Esteemed and honor’d Sir,
Farmington Septr 23d 1797

We arrived here in safety on the 18th Inst. after a pretty sultry Journey from Mount Vernon, which was protracted by the fatigue

of Mrs Bassett and the Children, that obliged us to lay by a day or two. It was with the deepest regret we left so soon the Company of our good Aunt and yourself. But our sollicitude to return to our domestic Avocations could be restrained only for a few days to discharge our duty and gratify our Affection by paying our respects in person. On our way down I was delighted to hear of a new wheat Machine invented by Mr Thomas Martin residing in the County of King & Queen near Dunkirk, a man long famed for his extraordinary Genius. Leaving Mrs Bassett to repose; I chearfully accepted an invitation to Mr John Woodfords, where one had been built from the model of Mr Martin’s. I found a drum of two feet in Diameter with six Beaters fixed thereon, the wheat was moved forward on a roling Cloath & passed through rolers as it was affixed to these Beaters entierly in the form of Bookers’. But cogg’d wheals & trunnel heads were used, though on a small scale, the largest wheel being perpendicular & only four feet in Diameter. The motion was given by Cranks fixed at each extremity of the Axiles of the Drum, at which two men could work the Machine with as much ease as one could a common wheat fan. The whole work is very simple, easily erected and kept in repair & the prime cost of one could scarcely exceed thirty dollars⟨.⟩ It is quite portable, it may be carryed a short distance by 3 or 4 hands or may [be] taken to pieces & the whole transported in a small Cart. The powers of it are great, from 60 to 70 Bushels pr day have been got out. Mr Martin has fixed it to a common mill by annexing it to the horns after removing the Stone In which Case it’s powers are increased beyond example. Mr Martin has beat out with a drum only 2½ feet in diameter at the rate of thirty Bushels an hour. Knowing how much you are delighted with any invention of genius especially when so eminently conducive of public good, I have embraced the first leisure moment to convey to you the best information I was able; supposing it might be the earliest that would reach you and in any event would be considered as an evidence of the zeal, with which I would perform any thing that might contribute to your Interest or Amusement. With the sincerest esteem & the most ardent prayers for your health & happiness I am yours

John Bassett

